Missouri Court of Appeals
                          Southern District


SEPTEMBER 3, 2014
THE FOLLOWING CASES WERE AFFIRMED PURSUANT TO RULE 84.16(b).

1.   Case No. SD33159

     Re:   MISSOURI DEPARTMENT OF
           CORRECTIONS,
           Employer-Appellant,
           v.
           MANFRED SHERMAN,
           Claimant-Respondent,
           and
           MISSOURI DIVISION OF
           EMPLOYMENT SECURITY,
           Respondent.

2.   Case No. SD33008

     Re:   TOMMY WAYNE BOYD,
           Appellant,
           vs.
           STATE OF MISSOURI,
           Respondent.